United States Court of Appeals
                      For the First Circuit

No. 14-1159

                          XIN QIANG LIU,

                           Petitioner,

                                v.

                        LORETTA E. LYNCH,*
              ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                              Before

                  Torruella, Lipez, and Barron,
                         Circuit Judges.


     Joshua Bardavid and Bardavid Law, on brief for petitioner.
     Holly M. Smith, Senior Litigation Counsel, U.S. Department of
Justice, Civil Division, Office of Immigration Litigation,
Stuart F. Delery, Assistant Attorney General, Civil Division, and
Eric W. Marsteller, Senior Litigation Counsel, Office of
Immigration Litigation, on brief for respondent.



                        September 11, 2015




*
    Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Loretta E. Lynch is substituted for former Attorney General Eric H.
Holder, Jr. as respondent.
            TORRUELLA, Circuit Judge.    Petitioner Xin Qiang Liu

("Liu"), a native and citizen of China, seeks judicial review of

the Board of Immigration Appeals' ("BIA") order dismissing his

appeal from an Immigration Judge's ("IJ") denial of his motion to

rescind an in absentia removal order and motion to reopen removal

proceedings.    After careful consideration, we must deny Liu's

petition.

                           I.   Background

            Liu entered the United States without inspection at St.

Thomas, United States Virgin Islands, on or about March 18, 1998.

On that same date, the Immigration and Naturalization Service

("INS") served Liu with a notice to appear, charging him with

removability as an alien present in the United States without

having been admitted or paroled.   See 8 U.S.C. § 1182(a)(6)(A)(i).1

INS advised Liu of his rights in Mandarin, and Liu claimed to

understand them.

            While in custody, Liu retained former attorney Robert

Porges ("Porges") to represent him in the removal proceedings.2 In


1
   The INS ceased to exist after the Homeland Security Act of 2002
transferred its functions to the Department of Homeland Security
("DHS").
2
  On February 11, 2002, Porges pleaded guilty to (1) conspiracy to
engage in racketeering activity in violation of 18 U.S.C.
§ 1962(d); (2) engaging in a pattern of racketeering activity in
violation of 18 U.S.C. § 1546(a); and (3) conspiracy to commit tax
fraud in violation of various sections of Title 26 of the United
States Code.     Porges admitted that he participated in the
preparation and submission of fraudulent documents related to

                                 -2-
a motion for bond determination, Porges indicated that Liu intended

to seek political asylum in the United States, and that following

his release on bond, Liu would reside with a cousin in Brooklyn,

New York.    The immigration court scheduled a hearing for June 23,

1998, and served Porges with notice of the hearing.

            On June 23, 1998, attorney Víctor Ocampo ("Ocampo") from

Porges's law firm appeared telephonically on Liu's behalf from his

office in New York. Liu, however, failed to appear at the hearing.

Ocampo explained that Liu was absent because he was in Texas

helping his uncle with an emergency.       Unpersuaded by Ocampo's

excuse for Liu's absence, the IJ ordered Liu removed in absentia.

Liu avers that Porges never informed him of his hearing date, and

upon contacting Porges's law firm, he was told his hearing date had

already passed.    After learning of the removal order, Liu sought

assistance from a legal services agency in Manhattan, New York,

which prepared a motion to reopen for him.3    According to Liu, he

did not understand English, and simply signed the documents the

agency had prepared for him.    As a result, Liu's motion was filed

as a pro se motion to reopen and to change venue on August 7, 1998.



claims for political asylum. Consequently, Porges was suspended
from practicing law before the BIA, the immigration courts, and the
INS. Subsequently, Porges was disbarred.
3
   According to Liu, he hired individuals whom he believed to be
lawyers, but turned out to be part of a non-attorney "travel
agency." The agency prepared his motion to reopen, and Liu simply
signed where instructed.

                                 -3-
Contrary to the excuse provided by Ocampo, Liu's motion included a

doctor's note dated June 22, 1998 (the day before his removal

hearing), indicating that he had been seen by a doctor on that date

for lower back pain and sciatica and that the doctor recommended

bed rest as treatment.    On August 25, 1998, the IJ denied Liu's

motion to reopen.   Liu did not appeal the IJ's decision to the BIA.

Following the IJ's denial of his motion to reopen, Liu remained in

the United States without authorization.

          On January 13, 2012, almost fourteen years after he was

ordered removed, Liu filed a motion to rescind the in absentia

removal order and a motion to reopen his removal proceedings to

apply for asylum and related relief.     In his motion, Liu sought

equitable tolling of the 180-day filing deadline to rescind a

removal order on the basis of ineffective assistance of counsel and

lack of notice, alleging that Porges's misconduct had caused him to

miss his removal hearing.    Liu also sought to reopen his removal

proceedings to apply for asylum and related relief due to his fear

of religious persecution. According to Liu, since February 2011 he

has attended weekly services at the New Life Chinese Alliance

Church in Flushing, New York.     Liu claims that he became deeply

religious, regularly participated in bible study and church choir,

and was officially baptized on April 23, 2011.     Liu asserts that

after reading news articles and media reports documenting China's

persecution of Christians, he developed a fear that he would not be


                                -4-
able to freely worship if he returned to China and would be forced

to attend private illegal gatherings, where members are regularly

targeted for arrest and detention.             Liu averred that since the

issuance    of   his    in   absentia    removal     order,     conditions   for

Christians in China had materially worsened, warranting asylum on

the basis of changed country conditions.

            In a written decision issued on March 12, 2012, the IJ

denied Liu's motion to rescind the in absentia removal order and

motion to reopen removal proceedings as untimely and numerically

barred.    The IJ explained that Liu did not qualify for the changed

country    conditions    exception      to    the   numerical    and   temporal

limitations on motions to reopen because his motion was based

solely on changed personal circumstances as a result of his

conversion to Christianity.         Specifically, the IJ found that the

evidence Liu submitted, which itself did not show that conditions

had worsened for Christians in China, was not material because Liu

only converted to Christianity in 2011, and was not a Christian in

1998.      Therefore,    the   IJ    determined      that   changed    personal

circumstances could not serve as the basis for a motion to reopen

on the basis of changed country conditions. The IJ also determined

that Liu failed to provide any reason to warrant equitable tolling

of the 180-day filing deadline for a motion to rescind an in

absentia removal order given that Liu had not indicated any steps




                                        -5-
he took in the interim fourteen years to remedy his immigration

status.4   Liu appealed the IJ's decision to the BIA.

             The BIA dismissed Liu's appeal on September 11, 2013. In

addition to adopting and affirming the IJ's decision to deny Liu's

motions, the BIA added that waiting fourteen years to raise his

claim of ineffective assistance of counsel did not amount to due

diligence.     Furthermore, the BIA noted that Liu's conversion to

Christianity was a change in personal circumstances and not a

change in country conditions, and also that China's restrictions on

religious practices were a continuation of previous policies,

rather than an increase in religious persecution. Finally, the BIA

concluded that Liu had failed to show that authorities in China

either knew of or would likely become aware of his religious

conversion if he returned to China.        This timely petition for

review followed.




4
  The IJ also determined that the notice provided to Liu's counsel
was sufficient to charge Liu with notice under §§ 239(a)(1) and (2)
of the Immigration and Naturalization Act ("INA"). The IJ further
noted that Liu's claims that he did not have notice was
contradicted by statements made in his August 1998 pro se motion to
reopen, and that because Liu was personally served with a notice to
appear, and was read his rights in Chinese, he was at least aware
that removal proceedings had been initiated against him. Lastly,
the IJ determined that even if Liu's claim based on ineffective
assistance of counsel was not time-barred pursuant to 8 C.F.R.
§ 1003.23(b)(4)(ii), it would fail on the merits because Liu did
not establish that his failure to appear was his counsel's fault.

                                  -6-
                                   II.       Discussion

              Liu   alleges       that    the       IJ    abused        its    discretion       in

determining that Liu failed to establish changed country conditions

and construing his motion to reopen as based only on changed

personal circumstances.              Though Liu concedes that his personal

circumstances       did     change      as    a     result         of   his    conversion       to

Christianity, he avers that his motion is explicitly based on the

worsening of conditions for Christians in China.                            Furthermore, Liu

claims that the IJ failed to consider the record as a whole, and

ignored   reliable         evidence      showing         an    increase        in    attacks    on

Christians in China. In addition, Liu asserts that the BIA ignored

his   claim    that    he    would       continue        to        engage   in      unauthorized

religious     activity       if    he     returned            to    China     by     joining    an

underground church and openly preaching the gospel, and therefore,

Liu contends that the BIA erred in determining that his religious

activity would not be targeted in China.                           Liu further argues that

the   evidence        of     Porges's         disbarment             and      conviction       was

circumstantial corroboration for his claim that his failure to

appear and initial motion to reopen were not his own fault.                                    Liu

also avers that he has satisfied all of the requirements set forth

in Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988) for making

an ineffective assistance of counsel claim.                                Liu suggests that

Porges's failure to inform him of his hearing date constituted

ineffective assistance of counsel sufficient to amount to an


                                              -7-
exceptional circumstance that would entitle him to reopen his

proceedings.     Accordingly, Liu contends that the IJ and BIA's

failure to find that ineffective assistance of counsel caused him

to miss his hearing amounted to reversable error.             We are thus

faced with two issues: (1) the merits of Liu's motion to rescind

the in absentia removal order on the basis of extraordinary

circumstances in the form of ineffective assistance of counsel and

(2) the disposition of Liu's motion to reopen on the basis of

changed country conditions.

           This Court has jurisdiction over the BIA's September 2013

decision to dismiss Liu's appeal of the IJ's decision pursuant to

the Immigration and Nationality Act ("INA"), which gives the courts

of   appeals   exclusive    jurisdiction    to   review   final   orders   of

removal. See 8 U.S.C. § 1252(a)(5). Furthermore, "[f]or this court

to have jurisdiction to review a final order of removal, the alien

must have 'exhausted all administrative remedies available to the

alien as of right.'"       Meng Hua Wan v. Holder, 776 F.3d 52, 56 (1st

Cir. 2015) (citing 8 U.S.C. § 1252(d)(1)).                "The exhaustion

requirement is satisfied where . . . the agency chooses to address

the merits of a particular issue, regardless of whether the alien

raised that issue."    Id.    We also have "jurisdiction to review the

BIA's decision to deny equitable tolling of the time and number

limitations" on motions to reopen.         Neves v. Holder, 613 F.3d 30,




                                    -8-
33 (1st Cir. 2010).             Therefore, Liu's petition for review is

properly before us.

              Motions to reopen are generally "disfavored as contrary

to the compelling public interests in finality and the expeditious

processing of proceedings." Xue Su Wang v. Holder, 750 F.3d 87, 89

(1st Cir. 2014) (quoting Nascimento v. Mukasey, 549 F.3d 12, 15

(1st Cir. 2008)).

              We review the BIA's decisions under a deferential abuse

of discretion standard. Kucana v. Holder, 558 U.S. 233, 242 (2010)

(citing INS v. Doherty, 502 U.S. 314, 323 (1992)).               This standard

requires a movant to "show that the BIA committed an error of law

or    exercised   its     judgment      in   an   arbitrary,   capricious,    or

irrational way."        Xue Su Wang, 750 F.3d at 89 (quoting Raza v.

Gonzales, 484 F.3d 125, 127 (1st Cir. 2007).                This Court accepts

the   BIA's    findings    of    fact   under     the   "substantial   evidence"

standard, which makes its findings conclusive if "supported by

reasonable, substantial, and probative evidence on the record

considered as a whole."         Hasan v. Holder, 673 F.3d 26, 33 (1st Cir.

2012) (quoting Guzmán v. INS, 327 F.3d 11, 15 (1st Cir. 2003)).               We

examine the BIA's legal conclusions de novo, while "remaining

cognizant of and deferential to the BIA's expertise in applying the

relevant statutory framework."           Hang Chen v. Holder, 675 F.3d 100,

106 (1st Cir. 2012) (citing Matos-Santana v. Holder, 660 F.3d 91,

93 (1st Cir. 2011)).             Therefore, "[w]e reverse only if 'any


                                         -9-
reasonable adjudicator would be compelled to conclude to the

contrary.'"     Scatambuli v. Holder, 558 F.3d 53, 58 (1st Cir. 2009)

(quoting 8 U.S.C. § 1252(b)(4)(B)).           Finally, "[w]hen the BIA

adopts and affirms the IJ's ruling but also examines some of the

IJ's conclusions, this Court reviews both the BIA's and the IJ's

opinion."      Perlera-Sola v. Holder, 699 F.3d 572, 576 (1st Cir.

2012) (citing Matovu v. Holder, 577 F.3d 383, 386 (1st Cir. 2009)).

            Because motions to reopen and removal orders are governed

by a statutory and regulatory complex, we first note the regulatory

provisions relevant to Liu's petition.           Motions to reopen are

"generally limited both numerically and temporally." Meng Hua Wan,
776 F.3d at 56.       Specifically, pursuant to 8 C.F.R. § 1003.23

(b)(1), a party may file only one motion to reopen, and that motion

must be filed within ninety days of the final administrative order.

There   are,    however,   two   pertinent   exceptions   to   the    filing

deadlines. First, "an in absentia order of removal may be reopened

if the alien can show either that he did not receive proper notice

of the removal proceedings or that his failure to appear was due to

exceptional circumstances beyond his control."        Meng Hua Wan, 776
F.3d at 56 (citing 8 C.F.R. § 1003.23(b)(4)(iii)(A); Kozak v.

Gonzáles, 502 F.3d 34, 35 (1st Cir. 2007)).          A motion to reopen

based on exceptional circumstances must be filed within 180 days of

the removal order.     8 C.F.R. § 1003.23(b)(4)(iii)(A)(1).          Second,

a petitioner may file a motion to reopen at any time if he brings


                                    -10-
the   motion   seeking   to   apply    for   asylum   based    on    changed

circumstances arising in the country of nationality, and has

material evidence that was not available and could not have been

discovered or presented at the previous hearing.              Id. § 1003.2

(c)(3)(ii).    In extraordinary circumstances, parties may invoke

equitable tolling to extend statutory deadlines when they are

unable to comply with them through no fault of their own, although

we have not decided whether such tolling is available in the

immigration context.     Neves, 613 F.3d at 36.

          Here, as the government correctly notes and Liu does not

dispute, Liu's motion to reopen based on exceptional circumstances

was untimely because the removal order was entered on June 23,

1998, and Liu did not file his motion to reopen until January 13,

2012, nearly fourteen years after the order and well beyond the

180-day regulatory deadline.          Therefore, Liu must rely on the

doctrine of equitable tolling to bring his motion to reopen based

on exceptional circumstances. It is a well "settled appellate rule

that issues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived." United

States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990);                  see also

Rodríguez v. Municipality of San Juan, 659 F.3d 168, 175 (1st Cir.

2011).   Though Liu notes in his opening brief that the BIA found

that he failed to exercise the requisite due diligence to warrant

equitable tolling, Liu makes no argument in his opening brief to


                                  -11-
show   that   he   is   in   fact   entitled    to   equitable   tolling.

Consequently, because Liu argues that he exercised the requisite

due diligence to warrant equitable tolling for the first time in

his reply brief, the issue is waived.          See Waste Mgmt. Holdings,

Inc. v. Mowbray, 208 F.3d 288, 299 (1st Cir. 2000) ("We have held,

with a regularity bordering on the monotonous, that issues advanced

for the first time in an appellant's reply brief are deemed

waived.").5


5
   Assuming arguendo that the issue is not waived, the BIA did not
abuse its discretion in determining that Liu failed to demonstrate
the requisite due diligence to warrant equitable tolling of the
180-day filing deadline.

   When applicable, "equitable tolling is a rare remedy to be
applied in unusual circumstances, not a cure-all for an entirely
common state of affairs." Neves, 613 F.3d at 36 (quoting Wallace
v. Kato, 549 U.S. 384, 396 (2007)).        To establish equitable
tolling, a petitioner must demonstrate that: "(1) he has been
pursuing his rights diligently; and (2) some extraordinary
circumstance stood in his way." Bead v. Holder, 703 F.3d 591, 594
(1st Cir. 2013) (quoting Neves, 613 F.3d at 36) (internal quotation
marks omitted). Indeed, a party who fails to exercise due diligence
may not pursue equitable tolling at all. See Chedid v. Holder, 573
F.3d 33, 37 (1st Cir. 2009); Neves, 613 F.3d at 36 ("A party
seeking equitable tolling must have diligently pursued his rights
for the entire period he seeks tolled, not merely once he discovers
the underlying circumstances warranting tolling."); Beltre-Veloz v.
Mukasey, 533 F.3d 7, 11 (1st Cir. 2008) ("It cannot be gainsaid
that due diligence is a sine qua non for equitable tolling.").

   Notably, the record contains no information regarding any steps
Liu took to remedy his immigration status in the nearly fourteen
years since his removal order. See Chedid, 573 F.3d at 37 (finding
that the BIA's determination was not "arbitrary or capricious"
where petitioner's affidavit provided no information regarding the
actions he took in the one-year period after his removal order);
Beltre-Veloz, 533 F.3d at 11 ("The critical datum is that the
petitioner waited eight years before inquiring into his immigration
status, despite knowing both that removal proceedings had commenced

                                    -12-
          Moving to Liu's second argument, the temporal bars to

motions to reopen do not apply to a petitioner who brings the

motion seeking to apply for asylum based on changed circumstances

arising in the country of nationality, and who has material

evidence that was not available and could not have been discovered

or presented at the previous hearing.

          Liu contends that he is entitled to this exception

because of the evidence he presented to the IJ and BIA of worsening

conditions for Christians in China.    In advancing this contention,

Liu relies on 8 U.S.C. § 1229a(c)(7)(C)(ii). This provision allows

a late motion to reopen, with "no time limit," if "the basis of the

motion is to apply for relief under sections 1158 or 1231(b)(3) of

this title and is based on changed country conditions arising in

the country of nationality or the country to which removal has been

ordered, if such evidence is material and was not available and

would not have been discovered or presented at the previous

proceeding."   Id. § 1229a(c)(7)(C)(ii); see, e.g., Sugiarto v.

Holder, 761 F.3d 102, 103 (1st Cir. 2014).

          To take advantage of the changed country conditions

exception, a petitioner must "make[] a convincing demonstration of

changed conditions in his homeland."     Raza, 484 F.3d at 127.   To


and that his work permit had expired. That inordinate period of
delay belies any serious assertion of due diligence.").
Accordingly, the BIA was well within its discretion in determining
that Liu had failed to exercise the requisite due diligence to
warrant equitable tolling of the 180-day filing deadline.

                               -13-
establish changed country conditions, the evidence must demonstrate

the "intensification or deterioration of country conditions, not

their mere continuation."       Tawadrous v. Holder, 565 F.3d 35, 38

(1st Cir. 2009).   A petitioner must also establish a link between

the evidence and an individualized risk of harm.              Id. at 39

(quoting Tandayu v. Mukasey, 521 F.3d 97, 101 (1st Cir. 2008). The

petitioner bears the burden of proving changed conditions.         Zhao-

Cheng v. Holder, 721 F.3d 25, 28 (1st Cir. 2013) (citing Larngar v.

Holder, 562 F.3d 71, 76 (1st Cir. 2009)). Accordingly, a petitioner

must present new evidence of changed conditions that is material,

and, moreover, it must have been unavailable and undiscoverable at

the former hearing.      8 C.F.R. § 1003.2(c)(3)(ii); see also Hang

Chen, 675 F.3d at 106 (quoting Le Bin Zhu v. Holder, 622 F.3d 87,

92 (1st Cir. 2010)).      The BIA "compares the evidence of country

conditions submitted with the motion to those that existed at the

time of the merits hearing."     Haizem Liu v. Holder, 727 F.3d 53, 57

(1st Cir. 2013) (quoting In re S-Y-G-, 24 I. & N. Dec. 247, 253

(BIA 2007)). As we have held previously, a showing of only changed

personal circumstances cannot suffice; rather the petitioner must

show changed country conditions.          "[The petitioner's] changed

personal circumstances, [namely his] conversion to Christianity,

did not constitute changed country circumstances and thus could not

form the basis of his motion.      [Thus] . . . a change in personal

circumstances   should    not   qualify    as   a   change   in   country


                                  -14-
circumstances."          Yang Zhao-Cheng v. Holder, 721 F.3d 25, n.4 (1st

Cir. 2013) (internal citations and quotation marks omitted).

             Contrary to Liu's contentions, the BIA and IJ both acted

within their discretion in finding that Liu had failed to establish

changed country conditions. Although Liu seems to suggest that the

IJ erred in not explicitly referencing certain pieces of evidence,

the IJ was within its discretion in doing so.                        In its written

decision, the IJ states that Liu "submitted over 500 pages of

secondary evidence, mostly cumulative and redundant, and when

concerning non-religious issues in China, irrelevant."6                          The IJ

explicitly        references    and   compares       the    1998    and   2009    State

Department        Country      Reports      on    China      and    concluded      that

"unauthorized       Christian     groups      have    been    subject     to   blatant

persecution since the time of [Liu's] departure."                     Like the BIA,

the    IJ   "is    not    required    to    dissect    in    minute    detail     every

contention that a complaining party advances."                     Raza, 484 F.3d at

128.    Rather, "[i]t is enough if the agency fairly considers the

points raised by the complainant and articulates its decision in

terms adequate to allow a reviewing court to conclude that the

agency has thought about the evidence and the issues and reached a



6
    A complete review of Liu's evidence supports the IJ's
characterization. Liu includes more than fifteen news articles
that do not specifically concern the persecution of unregistered
Christian groups, but rather concern China's persecution of certain
spiritual groups, its detainment of political activists and
dissidents, and its suppression of pro-democracy protests.

                                           -15-
reasoned conclusion." Id. Nothing in the record suggests that the

IJ completely disregarded the additional evidence Liu submitted,

but instead the IJ's decision suggests that the IJ gave greater

evidentiary weight to the State Department Reports. See Hang Chen,
675 F.3d at 108 (approving of the highly probative value of State

Department Country Reports).          Accordingly, Liu's arguments to the

contrary amount to an objection to the IJ's factual determinations

and the evidentiary weight the IJ accorded to competing pieces of

evidence, rather than legal error on the part of the IJ.                         See

Hasan, 673 F.3d    at   32-33.      Therefore,      the    IJ's   failure    to

explicitly reference each piece of Liu's submitted evidence does

not amount to an abuse of discretion.

            In addition, a review of the evidence that the IJ

explicitly      considered    shows     that   the    IJ's     determination     was

supported by reasonable, substantial, and probative evidence.                    The

1998 State Department Country Report demonstrates that unregistered

religious activity in China was restricted and subject to the

closure    of    churches,    detainment       of    leaders,    destruction      of

property, surveillance and other forms of government restrictions.

The 2009 State Department Country Report provides that "[t]he

government continued to strictly control religious practices and

repress      religious       activity      outside       government-sanctioned

organizations     and    registered      places     of   worship."      (emphasis




                                        -16-
added).7 Therefore, the IJ properly determined that Liu's evidence

did not establish the "intensification or deterioration of country

conditions," but rather their "mere continuation" based on her

comparison of the 1998 and 2009 State Department Country Reports.

See Tawadrous, 565 F.3d at 38.8   In addition, the BIA and IJ did

not abuse their discretion in determining that Liu's conversion to

Christianity in 2011 was a changed personal circumstance, which

cannot serve as the basis for a motion to reopen based on changed

country conditions.   As we have recently held:



7
   This court has considered several of Liu's news articles and
reports in recent cases, including the State Department Country
Reports from 1997-2009, the 2010 Congressional Executive Commission
on China Annual Report, the March 2011 report from ChinaAid, the
2011 U.S. Commission on International Religious Freedom Report,
several newspaper articles covering the Shouwang Church in Beijing,
and concluded that the evidence does not establish changed country
conditions for Christians in China. See generally Zhao-Cheng, 721
F.3d at 28-29; Haizem Liu, 727 F.3d at 57; Li Sheng Wu v. Holder,
737 F.3d 829, 833-34 (1st Cir. 2013).
8
  A review of Liu's additional evidence also supports the IJ's and
BIA's finding of ongoing, rather than materially worsened,
religious persecution for Christians in China. For example, the
2010 Congressional-Executive Commission on China Report provides
that "Chinese authorities continued to ... harass and, in some
cases, detain and imprison members of unregistered Protestant
churches, while also razing church property." (emphasis added).
Similarly, the 2011 Annual Report of the United States Commission
on International Religious Freedom explains that "[u]nregistered
religious groups ... continue to face severe restrictions, although
the government tolerates some religious activity within approved
organizations."   (emphasis added).     Though Liu submits a 2010
Annual China Aid Report, which claims a 193.4% increase in
persecution between 2006 and 2010, and several newspaper articles
concerning the Shouwang Church in Beijing, the BIA "is not bound by
an outside group's categorization of what counts as persecution or
its estimates." Haizem Liu, 727 F.3d at 57.

                               -17-
              [The petitioner's] conversion to Christianity
              was clearly only a change in personal
              circumstances. Under the current case law, a
              change typically will be categorized as a
              change in personal circumstances, as opposed
              to a change in country conditions, if the
              change is self-induced . . . . This prevents
              aliens from repeatedly reopening their removal
              proceedings based on changes that are within
              their control. We treat self-induced changes
              as changes in personal conditions, even if the
              change in personal circumstances will expose
              the alien to persecution in his home country.

Rei Feng Wang v. Lynch, No. 14-1845, 2015 WL 4597553, at *3 (1st

Cir.   July    31,   2015)   (citations       and    internal    quotation   marks

omitted).      Thus, "[a] change in personal circumstances alone does

not meet the standard for the exception to the time bar for changed

country conditions." Id. at *3; see also Zhao-Cheng, 721 F.3d at 27

n.4 ("Before addressing Yang's evidence of changed circumstances,

the    BIA   noted   --    correctly   --     that   Yang's     changed   personal

circumstances,       his   2011   conversion        to   Christianity,    did   not

constitute changed country circumstances and thus could not form

the basis of his motion." (emphasis in original)).9

              Accordingly, the BIA and IJ acted within their discretion

in determining that Liu failed to establish that conditions for


9
   Liu's case is very similar to recent cases decided by this
Court. See Haizem Liu, 727 F.3d at 54 ("This is one of a series of
cases in which we have similarly upheld the BIA's determination
that there have not been changed country conditions for Christians
returned to China who wish to practice in unregistered churches,
such as to warrant an exception to the time limits on motions to
reopen.") (citing Zhao-Cheng, 721 F.3d 25; Xiu Xia Zheng v. Holder,
502 F. App'x. 13 (1st Cir. 2013) (per curiam); Le Bin Zhu, 622 F.3d
87).

                                       -18-
Christians in China materially worsened between 1998 and 2012. The

evidence consistently represents a mere continuation of religious

persecution, rather than an intensification.   Therefore, Liu does

not qualify for the changed country conditions exception for filing

motions to reopen.

                         III.   Conclusion

           We find no error in the proceedings of the IJ and the

BIA.   Accordingly, Liu's petition for review is denied.

           Denied.




                                -19-